Order setting aside verdict and dismissing complaint, and judgment entered thereon, reversed upon the law, with costs, and verdict  reinstated, with costs. We are of opinion that defendants’ letter of complaint was libelous per se, especially in view of defendants’ letter to plaintiff, written in advance of said libelous communication. If there were any doubt about the meaning of defendants’ letter of complaint, the question was for the jury. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.